1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    Office of the Federal Defender
     801 “I” Street, 3rd Floor
4    Sacramento, CA 95814

5
6    Attorney for Defendant
     IFRAN CALDERON
7
8
9                   IN THE UNITED STATES DISTRICT COURT

10                FOR THE EASTERN DISTRICT OF CALIFORNIA

11
12
13   UNITED STATES OF AMERICA,        )   No. 2:17-cr-118-GEB
                                      )
14                  Plaintiff,        )   STIPULATION AND ORDER
                                      )   RE INSTITUTIONAL RECOMMENDATION
15           v.                       )
                                      )
16   IFRAN CALDERON, et al.,          )
                                      )   JUDGE: Hon. Garland E. Burrell, Jr.
17                  Defendants.       )
                                      )
18                                    )

19
20        Plaintiff, United States of America, and defendant, Ifran

21   Calderon, hereby stipulate that the Court should include the

22   following institutional recommendation in the written judgment:

23        “The Court recommends that defendant be incarcerated at an

24   institution providing vocational training and employment.”

25   /////

26   /////

27   /////

28   /////
1            Defense counsel regrets that he neglected to make this

2    request, which Mr. Calderon had asked him to make, at time of

3    sentencing.

4
5                                               Respectfully submitted,

6                                               HEATHER WILLIAMS
                                                Federal Public Defender
7
8    Dated:       November 2, 2018              /s/ T. Zindel
                                                TIMOTHY ZINDEL
9                                               Assistant Federal Defender
                                                Counsel for Mr. Calderon
10
11                                              McGREGOR W. SCOTT
                                                United States Attorney
12
13   Dated:       November 2, 2018              /s/ T. Zindel for C. Desmond
                                                CAMERON DESMOND
14                                              Assistant U.S. Attorney

15
16                                             O R D E R

17           The Court recommends that defendant be incarcerated at an

18   institution providing vocational training and employment.                 This

19   recommendation will be reflected in the written judgment

20   provided to the Bureau of Prisons.

21           IT IS SO ORDERED.

22   Dated:       November 2, 2018
23
24
25
26
27
28

     !Unexpected
      United States v.End
                       Ifranof FormulaUnited
                             Calderon             -2-
      Stipulation and Order
